—Order, Supreme Court, New York County (Beverly Cohen, J.), entered August 30,1995, which granted defendants’ motion to strike plaintiff’s note of issue and to strike the action from the trial calendar, and restored the action to the conference calendar for the purpose of setting a discovery schedule, unanimously affirmed, without costs.
The court properly struck the note of issue as there were outstanding requests for discovery and as plaintiff has not been deposed (22 NYCRR 202.21 [e]). Upon completion of discovery, plaintiff may move to restore the note of issue in its original position. Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.